Citation Nr: 1132175	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993 and from January 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding the Veteran's claim for service connection of sleep apnea, he has reported that he has experienced sleep disorder symptoms since service, although service treatment records do not reflect treatment for any sleep disorder.  An October 2005 sleep study confirmed a diagnosis of sleep apnea and he receives treatment for sleep apnea from VA.  He also claims that his service-connected bilateral shoulder disability prevents him from sleeping on his side and rolling over at night to alleviate his sleep apnea symptoms, including snoring.  See July 2011 Informal Hearing Presentation. 

In May 2006, the Veteran underwent a VA examination which confirmed a diagnosis of obstructive sleep apnea.  However, the claims file was not available at the time and therefore the examiner did not review service treatment records, nor offer an opinion regarding the existence of a causal relationship between the Veteran's claimed obstructive sleep apnea and service.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board therefore finds that a remand is necessary to obtain an adequate medical opinion that relies on all the evidence of record, explains all findings and opinions in sufficient detail, and more fully addresses the etiology of the Veteran's claimed sleep disorder.

Regarding the Veteran's claim for service connection of a bilateral foot disorder, service treatment records reflected an assessment of Achilles tendonitis in January 1990 as well as a fracture of the distal phalange right 5th digit in April 1993.  He has also reported that he experienced fallen arches beginning in service.  Further, post-service treatment records revealed bilateral symptomatology, including pain and a burning sensation on the bottom of the Veteran's feet.  In February 2006, he was diagnosed with bilateral plantar fasciitis and pes planus.  Post-service X-ray reports associated with the May 2006 VA examination revealed retrocalcaneal heel spurs, mild to moderate bilateral hallux valgus, and flexion deformities of the DIP joints.  In October 2006, the Veteran underwent endoscopic medial band plantar fasciotomies on both feet.  In his substantive appeal, the Veteran further reported that he has experienced continuous foot symptomatology since service.   

Unfortunately, the claims file and service treatment records were again not available to the May 2006 VA examiner and he did not offer any opinion as to a relationship between the Veteran's current bilateral foot diagnoses and service.  Therefore, the Board finds the May 2006 VA examination was inadequate and that the Veteran should be entitled to a new examination.  See Barr, 21 Vet. App. at 312.

The claims file further reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Montgomery, Alabama; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to February 2008, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records for the claimed sleep and foot disorders from the Montgomery VAMC for the period from February 2008 to the present.  Any negative response should be recorded in the file.

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate physician (preferably a sleep disorders specialist) in order to obtain a medical opinion regarding etiology of the claimed sleep disorder.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that claimed obstructive sleep apnea had its onset in-service or is otherwise causally related to the Veteran's active service.  The examiner should also opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed sleep disorder was aggravated by his service-connected bilateral shoulder disability.  If the examiner determines that a there has been aggravation as a result of the bilateral shoulder disability, the examiner should report the baseline level of severity of the sleep apnea prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

In doing so, the examiner should acknowledge and discuss the Veteran's lay statements regarding continuity of symptomatology since service as well as the findings located in the May 2006 VA examination report.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Schedule the Veteran for an appropriate VA joints examination in order to determine the nature and etiology of the claimed bilateral foot disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should identify any and all disorders of the bilateral feet.  The examiner should also consider the Veteran's assertions that he has experienced continuous bilateral foot symptoms since service.  With respect to each identified disability of the feet, the examiner should state whether it is at least as likely as not (probability of 50 percent or greater) that it had its onset in-service or is otherwise causally related to the Veteran's active service. 

In doing so, the examiner should acknowledge and discuss the in-service findings, the Veteran's lay statements regarding continuity of symptomatology since service, and the findings located in the May 2006 VA examination report.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the March 2008 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


